341 S.W.3d 129 (2011)
Rick MIKALE and Jessica Mikale, Respondents,
v.
JOHN BOMMARITO OLDSMOBILE-CADILLAC, INC., Appellant.
No. ED 95296.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2011.
Brian E. McGovern, Bryan M. Kaemmerer, Chesterfield, MO, for appellant.
John Campbell, Erich Vieth, St. Louis, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant auto dealership, John Bommarito Oldsmobile-Cadillac, Inc., appeals the judgment of the Circuit Court of St. Louis County denying its motion to compel the plaintiffs, Rick and Jessica Mikale, to arbitration. We affirm because we conclude that the dealership waived its right to enforce the arbitration provision in its agreement with the Mikales.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(5).